DEPOSIT AGREEMENT by and among GDC TECHNOLOGY LIMITED as Issuer, DEUTSCHE BANK TRUST COMPANY AMERICAS as Depositary, AND THE HOLDERS AND BENEFICIAL OWNERS OF AMERICAN DEPOSITARY SHARES EVIDENCED BY AMERICAN DEPOSITARY RECEIPTS ISSUED HEREUNDER Dated as of 2013 DEPOSIT AGREEMENT DEPOSIT AGREEMENT, dated as of 2013, by and among (i)GDC Technology Limited, an exempted company incorporated in the Cayman Islands, with its principal executive office at Unit 1-7, 20/F, Kodak House II, 39 Healthy Street East, North Point, Hong Kong, and its successors (the “Company”), (ii)Deutsche Bank Trust Company Americas, an indirect wholly owned subsidiary of Deutsche Bank A.G., acting in its capacity as depositary, with its principal office at 60Wall Street, New York, NY10005, United States of America and any successor depositary hereunder (the “Depositary”), and (iii)all Holders and Beneficial Owners of American Depositary Shares evidenced by American Depositary Receipts issued hereunder (all such capitalized terms as hereinafter defined). WITNESSETHTHAT: WHEREAS, the Company desires to establish an ADR facility with the Depositary to provide for the deposit of the Shares and the creation of American Depositary Shares representing the Shares so deposited; and WHEREAS, the Depositary is willing to act as the Depositary for such ADR facility upon the terms set forth in this Deposit Agreement; and WHEREAS, the American Depositary Receipts evidencing the American Depositary Shares issued pursuant to the terms of this Deposit Agreement are to be substantially in the forms of Exhibit A and Exhibit B annexed hereto, with appropriate insertions, modifications and omissions, as hereinafter provided in this Deposit Agreement; and WHEREAS, the American Depositary Shares to be issued pursuant to the terms of this Deposit Agreement are expected to be accepted for trading on the Nasdaq Global Market; and WHEREAS, the Board of Directors of the Company (or an authorized committee thereof) has duly approved the establishment of an ADR facility upon the terms set forth in this Deposit Agreement, the execution and delivery of this Deposit Agreement on behalf of the Company, and the actions of the Company and the transactions contemplated herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I. DEFINITIONS All capitalized terms used, but not otherwise defined, herein shall have the meanings set forth below, unless otherwise clearly indicated: SECTION 1.1“Affiliate” shall have the meaning assigned to such term by the Commission under Regulation C promulgated under the Securities Act. SECTION 1.2“Agent” shall mean such entity or entities as the Depositary may appoint under Section7.8 hereof, including the Custodian or any successor or addition thereto. SECTION 1.3“American Depositary Share(s)” and “ADS(s)” shall mean the securities represented by the rights and interests in the Deposited Securities granted to the Holders and Beneficial Owners pursuant to this Deposit Agreement and evidenced by the American Depositary Receipts issued hereunder.Each American Depositary Share shall represent the right to receive 15Shares, until there shall occur a distribution upon Deposited Securities referred to in Section 4.2 hereof or a change in Deposited Securities referred to in Section4.9 hereof with respect to which additional American Depositary Receipts are not executed and delivered and thereafter each American Depositary Share shall represent the Shares or Deposited Securities specified in such Sections. SECTION 1.4“Article” shall refer to an article of the American Depositary Receipts as set forth in the Form of Face of Receipt and Form of Reverse of Receipt in Exhibit A and Exhibit B annexed hereto. SECTION 1.5“Articles of Association” shall mean the articles of association of the Company, as amended from time to time. SECTION 1.6“ADS Record Date” shall have the meaning given to such term in Section 4.7 hereof. SECTION 1.7“Beneficial Owner” shall mean as to any ADS, any person or entity having a beneficial interest in such ADS.A Beneficial Owner need not be the Holder of the ADR evidencing such ADSs. A Beneficial Owner may exercise any rights or receive any benefits hereunder solely through the Holder of the ADR(s) evidencing the ADSs in which such Beneficial Owner has an interest. SECTION 1.8“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday which is not (a)a day on which banking institutions in the Borough of Manhattan, The City of New York are authorized or obligated by law or executive order to close and (b)a day on which the market(s) in which Receipts are traded are closed. SECTION 1.9“Commission” shall mean the Securities and Exchange Commission of the United States or any successor governmental agency in the United States. SECTION 1.10“Company” shall mean GDC Technology Limited, an exempted company incorporated and existing under the laws of the Cayman Islands, and its successors. SECTION 1.11“Corporate Trust Office” when used with respect to the Depositary, shall mean the corporate trust office of the Depositary at which at any particular time its depositary receipts business shall be administered, which, at the date of this Deposit Agreement, is located at 60 Wall Street, New York, New York 10005, U.S.A. SECTION 1.12“Custodian” shall mean, as of the date hereof, Deutsche Bank AG, Hong Kong Branch, having its principal office at 57/F International Commerce Centre, 1 Austin Road West, Kowloon, Hong Kong S.A.R., People’s Republic of China, as the custodian for the purposes of this Deposit Agreement, and any other firm or corporation which may hereinafter be appointed by the Depositary pursuant to the terms of Section 5.5 hereof as a successor or an additional custodian or custodians hereunder, as the context shall require.The term “Custodian” shall mean all custodians, collectively. 2 SECTION 1.13“Deliver”, “Deliverable” and “Delivery” shall mean, when used in respect of American Depositary Shares, Receipts, Deposited Securities and Shares, the physical delivery of the certificate representing such security, or the electronic delivery of such security by means of book-entry transfer (except with respect to the Shares), as appropriate, including, without limitation, through DRS/Profile.With respect to DRS/Profile ADRs, the terms “execute”, “issue”, “register”, “surrender”, “transfer” or “cancel” refer to applicable entries or movements to or within DRS/Profile. SECTION 1.14“Deposit Agreement” shall mean this Deposit Agreement and all exhibits annexed hereto, as the same may from time to time be amended and supplemented in accordance with the terms hereof. SECTION 1.15“Depositary” shall mean Deutsche Bank Trust Company Americas, an indirect wholly owned subsidiary of Deutsche BankAG, in its capacity as depositary under the terms of this Deposit Agreement, and any successor depositary hereunder. SECTION 1.16“Deposited Securities” as of any time shall mean Shares at such time deposited or deemed to be deposited under this Deposit Agreement and any and all other securities, property and cash received or deemed to be received by the Depositary or the Custodian in respect thereof and held hereunder, subject, in the case of cash, to the provisions of Section 4.6 hereof and, in the case of collateral delivered in connection with Pre-Release Transactions, to the provisions of Section 2.10 hereof. SECTION 1.17“Dollars” and “$” shall mean the lawful currency of the United States. SECTION 1.18“DRS/Profile” shall mean the system for the uncertificated registration of ownership of securities pursuant to which ownership of ADSs is maintained on the books of the Depositary without the issuance of a physical certificate and transfer instructions may be given to allow for the automated transfer of ownership between the books of DTC and the Depositary.Ownership of ADSs held in DRS/Profile is evidenced by periodic statements issued by the Depositary to the Holders entitled thereto. SECTION 1.19“DTC” shall mean The Depository Trust Company, the central book-entry clearinghouse and settlement system for securities traded in the United States, and any successor thereto. SECTION 1.20“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as from time to time amended. SECTION 1.21“Foreign Currency” shall mean any currency other than Dollars. SECTION 1.22“Foreign Registrar” shall mean the entity, if any, that carries out the duties of registrar for the Shares or any successor as registrar for the Shares and any other appointed agent of the Company for the transfer and registration of Shares or, if no such agent is so appointed and acting, the Company. SECTION 1.23“Holder” shall mean the person in whose name a Receipt is registered on the books of the Depositary (or the Registrar, if any) maintained for such purpose.A Holder may or may not be a Beneficial Owner.A Holder shall be deemed to 3 have all requisite authority to act on behalf of the Beneficial Owners of the ADRs registered in such Holder’s name. SECTION 1.24“Indemnified Person” and “Indemnifying Person” shall have the meaning set forth in Section5.8 hereof. SECTION 1.25“Memorandum” shall mean the memorandum of association of the Company. SECTION 1.26“Opinion of Counsel” shall mean a written opinion from legal counsel to the Company who is acceptable to the Depositary. SECTION 1.27“Pre-Release Transaction” shall have the meaning set forth in Section2.10 hereof. SECTION 1.28“Receipt(s); “American Depositary Receipt(s)”; and “ADR(s)” shall mean the certificate(s) or statement(s) issued by the Depositary evidencing the American Depositary Shares issued under the terms of this Deposit Agreement, as such Receipts may be amended from time to time in accordance with the provisions of this Deposit Agreement.References to Receipts shall include physical certificated Receipts as well as ADSs issued through any book-entry system, including, without limitation, DRS/Profile, unless the context otherwise requires. SECTION 1.29“Registrar” shall mean the Depositary or any bank or trust company having an office in the Borough of Manhattan, The City of New York, which shall be appointed by the Depositary to register ownership of Receipts and transfer of Receipts as herein provided, and shall include any co-registrar appointed by the Depositary for such purposes.Registrars (other than the Depositary) may be removed and substitutes appointed by the Depositary. SECTION 1.30“Restricted ADRs” shall have the meaning set forth in Section 2.11 hereof. SECTION 1.31“Restricted ADSs” shall have the meaning set forth in Section 2.11 hereof. SECTION 1.32“Restricted Securities” shall mean Shares, or American Depositary Shares representing such Shares, which (i)have been acquired directly or indirectly from the Company or any of its Affiliates in a transaction or chain of transactions not involving any public offering and subject to resale limitations under the Securities Act or the rules issued thereunder, (ii)are held by an officer or director (or persons performing similar functions) or other Affiliate of the Company or (iii)are subject to other restrictions on sale or deposit under the laws of the United States or the Cayman Islands, under a shareholders’ agreement, shareholders’ lock-up agreement or the Articles of Association or under the regulations of an applicable securities exchange unless, in each case, such Shares are being sold to persons other than an Affiliate of the Company in a transaction (x)covered by an effective resale registration statement or (y)exempt from the registration requirements of the Securities Act (as hereafter defined) and the Shares are not, when held by such person, Restricted Securities. SECTION 1.33“Restricted Shares” shall have the meaning set forth in Section 2.11 hereof. 4 SECTION 1.34“Securities Act” shall mean the United States Securities Act of 1933, as from time to time amended. SECTION 1.35“Shares” shall mean ordinary shares in registered form of the Company, par value $0.0001 each, heretofore or hereafter validly issued and outstanding and fully paid.References to Shares shall include evidence of rights to receive Shares, whether or not stated in the particular instance; provided, however, that in no event shall Shares include evidence of rights to receive Shares with respect to which the full purchase price has not been paid or Shares as to which pre-emptive rights have theretofore not been validly waived or exercised; and provided further, however, that, if there shall occur any change in par value, split-up, consolidation, reclassification, conversion or any other event described in Section4.9 hereof in respect of the Shares, the term “Shares” shall thereafter, to the extent permitted by law, represent the successor securities resulting from such change in par value, split-up, consolidation, exchange, conversion, reclassification or event. SECTION 1.36“United States” or “U.S.” shall mean the United States of America. ARTICLE II. APPOINTMENT OF DEPOSITARY; FORM OF RECEIPT; DEPOSIT OF SHARES;
